Name: Commission Regulation (EEC) No 3137/86 of 14 October 1986 on the supply of rolled oats to the league of Red Cross societies (LRCs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 10 . 86 Official Journal of the European Communities No L 292/19 COMMISSION REGULATION (EEC) No 3137/86 of 14 October 1986 on the supply of rolled oats to the League of Red Cross Societies (LRCS) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to LRCS, the Commission allocated to the latter organization 600 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 October 1986. For the Commission Frans ANDRIESSEN Vice-President ( l) OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 139 , 24 . 5 . 1986, p. 29 . (4) OJ No L 192, 26. 7. 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 . 16. 10 . 86No L 292/20 Official Journal of the European Communities ANNEX 1 . Programme : 1986 2. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-RoÃ ¹ge et du Croissant Rouge, boite postale 372, CH-1211 GenÃ ¨ve 19 (tÃ ©lex : 22555 LRCS CH) 3. Place or country of destination : Haiti 4. Product to be mobilized : rolled oats 5. Total quantity : 348 tonnes (600 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : ¢ Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 12 % , ash content : less than 2,3 % of dry matter crude fibre : less than 1,5 % of dry matter husk content : less than 0,10 % of dry matter protein content : not less than 12 ?/o of dry matter 10. Packaging :  in bags  bag composition :   four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags : a red cross 10 x 10 cm followed by, in letters at least 5 cm high : 'FLOCONS D'AVOINE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBU ­ TION GRATUITE / PORT-AU-PRINCE' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Port-au-Prince 16. 10 . 86 Official Journal of the European Communities No L 292/21 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 29 October 1986 16. Shipment period : 15 November to 15 December 1986 1 7. Security : 1 5 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ 3. At the request of the beneficiary, the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded.